68 F.3d 113
In the Matter of Elray and Jean RASH, Debtors.ASSOCIATES COMMERCIAL CORPORATION, Appellant,v.Elray RASH and Jean E. Rash, Appellees.
No. 93-5396.
United States Court of Appeals,Fifth Circuit.
Oct. 18, 1995.

Ben L. Aderhold, Tina Snelling, Hirsch, Glover, Robinson & Sheiness, Houston, TX, for appellant.
Rebecca A. Leigh, Houston, TX, for Amicus Curiae, MBCC.
Pamela A. Bassel, Dabney D. Bassel, Law, Snakard & Gambill, P.C., Ft. Worth, TX, Erin B. Shank, Nationsbank of Texas, N.A., Dallas, TX, for Nationsbank.
Robert E. Barron, Nederaland, TX, John J. Durkay, Mehaffy & Weber, Beaumont, TX, for appellee.
Norma L. Hammes, James J. Gold, San Jose, CA, for Amicus Curiae, National Assoc. of Consumer Bankruptcy Attorneys.
Appeals from the United States District Court for the Eastern District of Texas;  Howell Cobb, Judge.ON SUGGESTION FOR REHEARING EN BANC
(Opinion September 13, 1994, Modified August 16, 1995, 5
Cir., 1994, 62 F.3d 685)
Before POLITZ, Chief Judge, KING, JOLLY, DAVIS, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.*

BY THE COURT:

1
A member of the court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judges Garwood, Higginbotham and Jones are recused and did not participate in this decision